DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim benefit of national stage entry (371) of international PCT/US2018/053070 filed on 9/27/2018.  This is a response to the (371) application filed on 2/20/2020.  The Preliminary Amendment filed on 2/24/2020 is entered.  In the Preliminary Amendment claims 16, 17, 19, 24, 25, 27, 28 and 29 have been cancelled without prejudice or disclaimer.  Claims 13, 20 and 26 have been amended.  Claims 1-15, 18, 20-23, 26, 30 and 31 are pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Specification
The disclosure is objected to because of the following informalities: 
On paragraph [0060], “a first longitudinal edge 15” should read --- a first longitudinal edge 13---to be consistent with the drawings.
On paragraph [0064]. “valley bottom plane 35” should read -- valley bottom plane 34--- to be consistent with the drawings 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the phrase “opposed web contacting fabric side” should read ---an opposed web contacting fabric side---.   Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both as a "seem" in Fig. 2 and banding in Figs. 10A and 11A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -




Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Hans-Jürgen Lamb US 20170211235 A1 (Lamb).
Regarding claim 1, Lamb teaches: A woven papermaking fabric (para [0025] discloses “One disclosed aspect is the use of a fabric in the papermaking process…”) having a machine direction axis and a cross-machine direction axis (Figs. 1a and 1b and para [0044] discloses “…a machine direction (MD) and a cross-machine direction (CD)…”. Clearly, the MD and CD directions imply the respective X and Y axes of the fabric or web on the papermaking machine.), the fabric comprising: a plurality of machine direction (MD) oriented warp filaments and a plurality of substantially cross-machine direction (CD) oriented shute filaments (Figs. 1a and 1b, Abstract, background and para [0025], [0044].  Examiner views filaments are the same as yarns. In addition, in accordance with Applicant’s disclosure in the definitions section, particularly para [0029], which clearly defines the warps and shutes, Lamb teaches the same with respect to warps and shutes filaments.), the shute filaments being interwoven with warp filaments to provide a machine contacting fabric side (Figs. 1a and 1b, para [0030]) and  an opposed web contacting fabric side (Figs. 1a and 1b, para [0030]), the web contacting fabric side having a plurality of protuberances (Figs. 1a, 1b, 2a and 2b and para [0044], [0077] and [0089].  Examiner views the protuberances or knuckles or ripples to be the same thing as well as warp yarn 10 of the fabric floating over weft yarns 11 of the fabric as disclosed in [0044] and depicted in Figs. 1a, 1b, 2a and 2b.  Applicant’s disclosure in the definitions section, particularly para [0031-0032] supports the Examiner’s view as well.) disposed thereon, the plurality of protuberances each having a length, a height and an upper surface that is substantially planar (Figs. 1a, 1b, 2a and 2b and para [0026], [0038], [0044], and [0049].  As noted hereinbefore, Lamb on para [0044] discloses “…A fabric for manufacturing such a paper product, or its corresponding use, includes a first side and a second side opposing the first side, a machine direction and a cross-machine direction, a plurality of machine direction (warp) yarns interweaving with a plurality of cross-machine direction (weft) yarns to form a pattern repeat at the first side, per pattern repeat each of the warp yarns forming several MD-floats consecutive in machine direction, each MD-float being formed by passing of a warp yarn on the first side over a plurality of consecutive weft yarns, the pattern repeat includes a plurality of elevated compression patterns (or regions or areas) separated by a plurality of valleys recessed relative to the compression patterns, wherein each compression pattern is formed by a plurality of MD floats (warp knuckles) which are directly adjacently arranged in cross-machine direction and at least a majority of them being offset relative to each other in the machine direction or overlapping in the cross machine direction, wherein at least one compression pattern has at least one first group of warp knuckles and at least one second group of warp knuckles, the at least one first group being formed by a first number of directly adjacent warp knuckles and the at least one second group being formed by a second number of directly adjacent warp knuckles, the second number being smaller than the first number and the average offset (or overlap) of the warp knuckles in the at least one first group is smaller than the average offset (or overlap) of the warp knuckles in the at least one second group.), the plurality of protuberances having a non-zero element angle and spaced apart from one another to define a plurality of valleys there between (para [0044] discloses “…a plurality of valleys recessed relative to the compression patterns, wherein each compression pattern is formed by a plurality of MD floats (warp knuckles) which are directly adjacently arranged in cross-machine 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Jürgen Lamb US 20170211235 A1 (Lamb) in view of Cristina Asensio Mullally, et al., US 20080110591 A1 (Mullally).

Regarding claim 2, Lamb discloses all the limitations of its base claim 1. In the same field of endeavor, Mullally discloses a papermaking fabric that discloses a plurality of protuberances, wherein each of the plurality of protuberances have a height that varies by less than about 150 µm along the length of the protuberance (para [0063] and Table 1, which discloses the knuckle height from top plane to intermediate plane for various fabric.  For example, there are 0.099mm, 0.177mm which are close enough to the 150 µm=0.15mm.)  Examiner views that the dimensions of the protuberances such as height or length are mere design choice or variation or routine optimization that would have been obvious to one of ordinary skill in the art before the effect filing date of the invention. 

Regarding claim 3, Lamb discloses all the limitations of its base claim 1.  Mullally further discloses:  wherein each of the plurality of protuberances have an upper surface lying in an upper surface plane and an adjacent valley having a valley bottom plane (Figs. 15 and 16 and para [0090-0091]), wherein the distance between the protuberance upper surface plane and the valley bottom plane varies less than about 150 µm along the length of the protuberance (Figs. 15 and 16 and para [0090-0091].  Examiner views that fact the valley bottom plane varies less than about 150 µm along the length of the protuberance are mere design choice or variation or routine optimization that can be implemented by one of ordinary skill in the art and therefore, immaterial to the patentability of the claimed invention.  Even though the particular values disclosed by Mullally with respect to the depth of the rippled channel are different, but the difference between the value disclosed by claimed invention 

Regarding claim 4, Lamb discloses all the limitations of its base claim 1.   Mullally further discloses: wherein each of the protuberances are discrete (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 5, Lamb discloses all the limitations of its base claim 1.   Mullally further discloses: wherein each of the protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 6, Lamb discloses all the limitations of its base claim 1.    Mullally further discloses: wherein each of the protuberances have an element angle from 5.0 to 10.0 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.”).

Regarding claim 7, Lamb discloses all the limitations of its base claim 1.     Mullally further discloses: wherein each of the protuberances have a wall angle greater than about 22 degrees (para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction. “  Examiner views that the fabric ripples angled with 

Regarding claim 8, Lamb discloses all the limitations of its base claim 1.  Mullally further discloses: wherein the web contacting surface has a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”). 

Regarding claim 9, Lamb discloses all the limitations of its base claim 1.    Mullally further discloses: wherein the valleys constitute at least about 50 percent of the projected surface area of the web contacting surface of the fabric (Figs. 15-20 and para [0090-0097] in which the web or tissue topography and/or profilometry maps of the tissues are disclosed.  Although Mullally does not expressly disclose that the valleys constitute at least about 50 percent of the projected surface area of the web, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art).

Regarding claim 10, Lamb discloses all the limitations of its base claim 1.    Mullally further discloses: wherein the each of the protuberances comprises from 2 to 6 warp filaments (para [0022] 

Regarding claim 11, Lamb discloses all the limitations of its base claim 1.   Mullally further discloses:  wherein each of the plurality of protuberances are parallel to one another and have substantially similar height, width and length (Figs. 2-6, and para [0053] discloses “…and still more specifically the alignment can be parallel to the machine direction…” as noted previously, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art).
               
Regarding claim 12, Lamb in view of Mullally discloses all the limitations of its base claim 11.     
Mullally further discloses:  wherein each of the plurality of protuberances are continuous and define continuous valleys there between (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are continuous and define continuous valleys there between is a mere design choice and can be implemented by one of ordinary skill in the art and have no bearing on the patentability of the claimed invention).

Regarding claim 13, Lamb teaches:  A papermaking fabric woven (para [0025] discloses “One disclosed aspect is the use of a fabric in the papermaking process…”) from a plurality of interwoven shute and warp filaments (Figs. 1a and 1b, Abstract, background and para [0025], [0044].  Examiner views filaments are the same as yarns. In addition, in accordance with Applicant’s disclosure in the definitions section, particularly para [0029], which clearly defines the warps and shuts, Lamb teaches the same with respect to warps and shutes filaments.) and having a machine contacting surface (Figs. 1a and 1b, para [0030]) and an opposite web contacting surface (Figs. 1a and 1b, para [0030]), 
However, Lamb does not specifically disclose: the web contacting surface comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern and having an element angle from 5.0 to 10.0 degrees and a wall angle greater than about 22 degrees, each of the MD oriented protuberances comprising 2 to 6 directly adjacent warp filaments, wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8.
In the same field of art, Mullally discloses: the web contacting surface (para [0074] discloses “…fabric is a single layer structure in that all warps and shutes participate in both the sheet-contacting side of the fabric as well as the machine side of the fabric…”) comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern (Fig. 7, para [0080] discloses “…The fabric ripples are substantially continuous but aligned along a slight angle (up to 15 degrees) with respect to the machine direction…” and para [0006] discloses “… papermaking fabrics which are 5-shed or greater and woven in non-regular twill patterns…” Emphasis add.) and having an element angle from 5.0 to 10.0 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.”) and a wall angle greater than about 22 degrees (para [0007] discloses “…long warp knuckles with other overlapping long warp 2 to 6 directly adjacent warp filaments (para [0022] discloses “…wherein each individual warp strand participates in both a structure of said ripples and a structure of said valleys.” and para [0023] discloses “…The ripples are formed of multiple warp strands grouped together and supported by multiple shute strands of two or more diameters.” Although Mullally does not expressly disclose that each of the protuberances comprises from 2 to 6 warp filaments, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art), wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8 (para [0069] discloses “…In this structure, the longest warp float is over seven (7) shutes and two (2) different shute diameters are utilized…”.  Also, para [0073] discloses “…This is the longest, over-9-shute warp float of the t1207-12 weave pattern…”; entire para [0077]; and para [0084] discloses “… The profile slice shows the upper half of three 0.4 mm shutes which pass over and anchor the long warp floats (centerlines at about x=0.6, 5.85, and 11.1 mm) as well as two long warp floats approximately 5.0 mm in length (from x=0.8-5.5 and x=6.1-10.9).”  The aforementioned paragraphs in Mullally are cited since it is consistent with the Applicant’s disclosure with respect to float.  In accordance to Applicant’s disclosure on para [0051] that discloses “…When referring to the number of shute floats traversed by the warp filaments forming a given element the term “float length” will be used. For example, a warp filament forming the protuberance that extends substantially in the machine direction over five shute filaments is said to have a float length of five.).
  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protuberances woven in a Twill Lamb by including the fabric ripples and/or long warp knuckles as taught by Mullally so as to optimize weave patterns for the manufacture of woven papermaking fabrics that allow the web contacting surface of the fabric to be woven with three-dimensional topography as disclosed by the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Mullally disclosure, would also have been motivated to apply its teaching of determining the dimensions of the plurality of protuberances and the warp filament with a float length for the benefit of the claimed invention.

Regarding claim 14, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein each of the MD oriented protuberances are discrete (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 15, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein each of the MD oriented protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric knuckles or fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 18, Lamb in view of Mullally discloses all the limitations of its base claim 13.   
Mullally further discloses: wherein the web contacting surface has a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”).

Claims 20-23, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cristina Asensio Mullally, et al., US 20080110591 A1 (Mullally) in view of Hans-Jürgen Lamb US 20170211235 A1 (Lamb).  

	Regarding claim 20, Mullally discloses:   A woven papermaking fabric (Title, Abstract and para [0002].) comprising machine direction orientated strands having an element angle from 0.5 to 10 degrees (para [0079] discloses “For the fabric shown in FIG. 6, the fabric ridges and valleys are oriented at an angle of about 5 degrees relative to the true machine direction of the sheet.” Emphasis added.) and an upper surface plane that extends uninterrupted along the length of the protuberance (Figs. 15 and 16 and para [0090-0091]), each protuberance comprising a first and a second warp filament 2 to 6 warp filaments woven above a corresponding shute filament (para [0022] discloses “…wherein each individual warp strand participates in both a structure of said ripples and a structure of said valleys.” and para [0023] discloses “…The ripples are formed of multiple warp strands grouped together and supported by multiple shute strands of two or more diameters.” Although Mullally does not expressly disclose that each of the protuberances comprises from 2 to 6 warp filaments, however, this feature is a mere design choice and/or routine optimization that can be readily implemented by one of ordinary skill in the art) for a float length from 4 to 50 and having a paired portion with a float length from 2 to 10 ((para [0069] discloses “…In this structure, the longest warp float is over seven (7) shutes and two (2) different shute diameters are utilized…”.  Also, para [0073] a valley there between, the valley having a valley depth from about 0.30 to about 1.00 mm (Fig. 15, para [0090] discloses “…The depth of the rippled channel, measured from the fabric top plane to the valley bottom plane, is approximately 0.720 mm.”).  

Mullally does not explicitly discloses: a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances.
In the same field of art, Lamb discloses: a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances (para [0025] that discloses “The warp knuckles are machine direction oriented, i.e. the longitudinal extension of the warp knuckles is substantially parallel to the machine direction.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mullally by using the warp knuckles that are substantially parallel to the machine direction as taught by Lamb.  Similarly, one of ordinary skill in the art, upon reading the Lamb disclosure, would also have been motivated to apply its teaching of 

Regarding claim 21, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses:  wherein no shute filaments are woven above the first and a second warp filament forming the MD oriented protuberances (Although Mullally does not expressly discloses this limitation, but the Figs. 2-8, 11, 19, and 20 in Mullally show that.  In addition, Examiner views that the fact no shute filaments are woven above the first and a second warp filament forming the MD oriented protuberances is simply a design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 22, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses: wherein the pair of MD oriented protuberances are discrete (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art). 

Regarding claim 23, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses:  wherein the pair of MD oriented protuberances are continuous (para [0053] discloses “…The fabric ripples are substantially continuous, and not discrete.” Examiner views the fabric ripples are the same as fabric protuberances and the fact that they are discrete or continuous is a mere design choice and can be implemented by one of ordinary skill in the art).

Regarding claim 26, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses:  wherein the valley is from two to ten warps wide (para [0074] discloses 

Regarding claim 30, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses:   wherein the paired portion has a first end and a second end and the fabric further comprises a pair of bands disposed at the first and the second ends (claim 24, and para [0054] discloses “As used herein, "features" are defined as singular knuckles or touching groupings of knuckles which appear within the top plane of the fabric. As used herein, "substantially continuous machine-direction bands" of contact have disruptions or breaks in the contact pattern no larger than 0.7 mm measured in the machine direction.”

Regarding claim 31, Mullally in view of Lamb discloses all the limitations of its base claim 20.  Mullally further discloses:  wherein the pair of bands comprise a first stitch in which the interchange of warp and shute filaments comprises a warp filament above the shute float and second stitch in which the interchange of warp and shute filaments comprises a warp filament below the shute float (As noted with respect to claim 30, Mullally discloses configuration and orientation of the bands even though may not be exactly the same as the claimed invention, but the fact that the pair of bands includes first and/or second stitches are just a mere design choice and can be implemented by one of ordinary skill in the art and thus, have no bearing on the patentability of the claimed invention.).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rae Patel et al., (US 20140231039 A1) discloses a papermaker's through-air dryer (TAD) fabric for use in the production of tissue and towel products.
Hans-Jurgen Lamb, (US 20020056536 A1) discloses paper making machine fabric as well as tissue paper produced thereby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748